Name: Commission Regulation (EEC) No 1140/80 of 7 May 1980 fixing the premiums to be added to the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 5 . 80 Official Journal of the European Communities No L 117/7 COMMISSION REGULATION (EEC) No 1140/80 of 7 May 1980 fixing the premiums to be added to the import levies on rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ('), as last amended by Regu ­ lation (EEC) No 1 13/80 (2 ), and in particular Article 13 (6) thereof, Whereas the premiums to be added to the levies on rice and broken rice were fixed by Regulation (EEC) No 135/80 (3 ), as last amended by Regulation (EEC) No 1053/80 (4); Whereas on the basis of today s cif prices and cif forward delivery prices, the premiums at present in force, which are to be added to the levies, should be altered to the amounts shown in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The premiums to be added to the import levies fixed in advance in respect of rice and broken rice shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 8 May 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 May 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 166, 25 . 6 . 1976, p. 1 . (2 ) OJ No L 16, 22 . 1 . 1980, p. 1 . (3 ) OJ No L 18, 24 . 1 . 1980, p. 8 . (&lt;) OJ No L 113, 1 . 5 . 1980, p. 7. No L 117/8 Official Journal of the European Communities 8 . 5 . 80 ANNEX to die Commission Regulation of 7 May 1980 fixing die premiums to be added to the import levies on rice and broken rice (ECU/ tonne) CCT heading No Description Current 5 1st period 6 2nd period 7 3rd period 8 ex 10.06 Rice : B. Other : I. Paddy rice ; husked rice : a) Paddy rice : 1 . Round grain 0 0 0  \ 2. Long grain 0 0 0  b) Husked rice : l 1 . Round grain 0 0 0  2. Long grain 0 0 0  II . Semi-milled or wholly milled rice : a) Semi-milled rice : 1 . Round grain 0 0 0  2. Long grain 0 0 0  b) Wholly milled rice : IIII 1 . Round grain 0 0 0  2. Long grain 0 0 0  III. Broken rice 0 0 0 0 \